Citation Nr: 0637484	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-06 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to an increased rating for the residuals of 
left thumb surgery, currently evaluated as 20 percent 
disabling.  

2.	Entitlement to an increased rating for the residuals of 
right knee surgery, currently evaluated as 20 percent 
disabling.  

3.	Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.  

4.	Entitlement to an increased rating for the residuals of 
left knee surgery, currently evaluated as 10 percent 
disabling.  

5.	Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
November 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a video conference hearing before a 
Member of the Board in December 2005.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran is seeking increased evaluations for disabilities 
of each of his knees and of his left thumb.  After review of 
the record, the Board notes that additional surgical 
procedures were performed on each knee in early 2004.  
Surgery has also performed on the left thumb in since the 
last examination.  It is  noted that he has not had a VA 
compensation examination of the joints on which the surgery 
was performed following the procedures.  The veteran has 
testified at his hearing before the undersigned that he has 
increased disability following these procedures.  The Board 
believes that examinations would be helpful prior to 
appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo appropriate examinations to 
set out orthopedic findings of each knee 
and the left thumb.  The appellant's 
claims file must be made available to the 
VA examiner for review in connection with 
the examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
examiner must provide a thorough 
description of the appellant's service-
connected disorder and render objective 
clinical findings concerning the severity 
of the disability, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement, 
instability, and other functional 
limitations, if any.  The examiner must 
then render an opinion concerning the 
effect of the appellant's service-
connected disability on his ordinary 
activity and his ability to procure and 
maintain employment.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


